ELY, Circuit Judge
(concurring):
I concur in the disposition of the cross-appeal. I also concur in the disposition of the appeal, but this I do with extreme reluctance.
The pertinent exclusion clause of the contract exempted from coverage all bodily-injury “caused intentionally by or at the direction of the insured.” In light of the facts of this case, State Farm reasonably could have believed that, under the explicit terms of the agreement, the insured was not entitled to coverage. I therefore find it difficult to accept the conclusion that liability should be fixed on the insurer. Nevertheless, we are obliged to apply California law, and the California courts appear to have adopted every possible interpretation militating in favor of an insurer’s liability. Thus, I conclude that I cannot logically protest the result reached by my Brothers.